Case 1:17-cr-00684-ER Document 235 Filed 05/16/19 Page 1 of 2

HANEY LAW GROUP, PLLC
3000 Town Center, Ste. 2570

Southfield, Michigan 48075
(248) 414-1470

steve(whaneygroup.net

 

May 16, 2019

The Honorable Edgardo Ramos
United States District Judge

500 Pearl Street, Courtroom 619
New York, New York 10007-1312

Re: — United States v Evans et al
Case Number: 17-cr-00684-ER
Re: Christian Dawkins Re Travel Plans (11th)

Dear Judge Ramos:

The following are the travel plans hereby stipulated to by the parties for my client, Christian
Dawkins, for which we respectfully seek an Order from the Court:

Friday, May 17, 2019:

Depart Cleveland, OH at 7:30 am (United Flight #1977)

Arrive into Los Angeles, CA at 9:39 am

Residence: 753 Lillian Way, #4, Los Angeles, California 90038

Reason: Work related: A contract work assignment with employment
opportunity coordinated for me by my attorney working in the music industry.

Thursday, August 1, 2019:

Depart Los Angeles, CA at 10:55 pm (United Flight #1786)
Arrive into Cleveland, OH at 6:23 am
Case 1:17-cr-00684-ER Document 235 Filed 05/16/19

The Honorable Edgardo Ramos
United States District Judge
May 16, 2019

Page 2.

Thank you for your consideration in this matter.
Very truly yours,
HANEY LAW GROUP, PLLC

/s/ Steven A. Haney
Steven A. Haney, Sr.

Attorney at Law

ce All Attorneys of Record - via U.S. Court e-filing system
Kara Cabanaes, U.S. Pretrial Services and Probation Officer
via email @ Kara_Cabanacs(@ohnp.uscourts. gov

Page 2 of 2
